ORDER

WALLACH, Judge:
Pursuant to the filing by United States Customs and Border Protection (“Customs”) on February 5, 2008, of its Remand Decision entitled Reconsideration of the Fiscal Year 2002, 2003, and 2004 CDSOA Certifications of PS Chez Sidney, L.L.C. (“Remand Decision”), filed pursuant to this court’s decision and Order in PS Chez Sidney, L.L.C. v. United States, 502 F.Supp.2d 1318 (CIT 2007), the court’s Judgment Order of January 24, 2008, Slip Op. 08-13, is hereby
WITHDRAWN pending final determination of the above-entitled matter; and it is further
ORDERED that Plaintiff will have 21 days from the date of this Order within which to provide comments on Customs’ Remand Decision; and it is further
ORDERED that Defendant Customs and Defendant-Intervénors Bob Odom, Commissioner, Crawfish Processors Alliance, and Louisiana Department of Agriculture and Forestry, will have 21 days from the date of filing of any such comments within which to respond thereto.